Citation Nr: 1417095	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  06-35 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1975. 

Procedurally, the claims for service connection for PTSD and service connection for an acquired psychiatric disorder other than PTSD were before the Board in May 2012.  In that decision, the Board denied service connection for PTSD and remanded the claim for service connection for an acquired psychiatric disorder other than PTSD.  

The Veteran appealed the denial of service connection for PTSD to the Veterans Claims Court.  In August 2013, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the Board's May 2012 decision on PTSD and remanded the issue to the Board for additional development.  

While the claim for service connection for PTSD was on appeal at the Court, the RO granted service connection for depressive disorder (claimed as an acquired psychiatric disorder and formerly claimed as PTSD) and assigned a 30 percent rating, effective May 1, 2005.  

The claim for PTSD remained on appeal because separately diagnosed psychiatric conditions, such as PTSD and acquired psychiatric disorder other than PTSD (namely depressive disorder) here, can be service-connected.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  

That notwithstanding, they cannot be separately evaluated unless they result in different psychiatric manifestations.  Id; 38 C.F.R. § 4.14 ("the evaluation of the same manifestation under different diagnoses is to be avoided" because it is pyramiding).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  



REMAND

Pursuant to the JMR, the claim for service connection for PTSD is remanded for additional development.  Specifically, the Veteran has asserted that he was in an aircraft over Vietnam which came under enemy missile attack, and he was involved in a secret Central Intelligence Agency (CIA) mission in Laos which involved insertion and recovery of a special operations team.  He provided information that the aircraft involved may have included the EC-135 and the KC-135.  He also notified VA in a psychotherapy setting that the CIA may have released information regarding its operations in Laos during the relevant time period.  

Upon review of the record, there is no indication that the RO or the U.S. Army and Joint Services Records Research Center (JSRRC) or its associate agencies contacted the CIA for any relevant information it may have regarding the Veteran and his reported military activities.  As such, on remand, an inquiry to the CIA should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit any additional information regarding his reported military activities, to include lay statements concerning the time, place, and circumstances of the claimed in-service stressor event(s).

2.  Then, contact the CIA (and any other appropriate agency) to request information regarding a CIA mission in Laos which involved insertion and recovery of a special operations team.  

Document the attempts to obtain such information.  If the AMC/RO is unable to obtain any pertinent evidence from the CIA or related agencies, or if any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file. All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case to the Veteran and his representative before returning the claim to the Board.  Afford him the opportunity to submit written or other argument in response thereto before returning the claim to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


